

EXHIBIT 10.2
 
UNITED BANCORP, INC.
UNITED BANK & TRUST
UNITED BANK & TRUST - WASHTENAW
STAKEHOLDER INCENTIVE COMPENSATION PLAN
 
 
    The Stakeholder Incentive Compensation Plan (“Plan”) has been adopted by the
Board of Directors of United Bancorp, Inc. (“UBI”), United Bank & Trust (UB&T)
and United Bank & Trust – Washtenaw (“UB&T-W”) to be effective on and after
January 1, 2009, and until amended or terminated by the Board of Directors.
 
I.  Purpose of the Plan
 
   The Purpose of the Stakeholder Incentive Plan is to provide incentives in the
form of additional compensation to all co-workers of UBI, UB&T and UB&T-W.  The
Plan is designed to reward performance and support the concept that working as a
team and executing our goals will support the achievement of our financial plan
targets for the year, specifically including objectives for the Net Income of
UBI.
 
II.  Definition of Terms
 
    The following defined terms shall have the meanings set forth below:
 

 
A.
“Compensation Committee” shall mean the compensation committee of UBI.
           
B.
“Management Committee Participant” shall mean those Participants who are duly
appointed members of the UBI Management Committee.
           
C.
“Net Income” shall mean the net income of UBI (as applicable) as determined by
the certified public accounting firm retained by UBI to audit its books and
records for the applicable Plan Year, provided that the Compensation Committee
may in its discretion make any adjustments it deems appropriate to reflect
extraordinary events that may otherwise result in distortions of Net Income as
intended for purposes of this Plan.
           
D.
“Plan Year” shall mean the calendar year, beginning with calendar year 2009.
           
E.
“SEO” shall mean each senior executive officer, which shall include only the
principal executive officer of UBI, the principal financial officer of UBI, and
each of the other three (3) most highly compensated executive officers of UBI
and its controlled group, as determined according to the requirements in Item
402 of Regulation S-K under the federal securities laws by reference to total
compensation for the last completed fiscal year, without regard to whether the
compensation is includible in gross income.  Until the compensation data for the
current fiscal year are available, UBI shall make its best efforts to identify
the
 

 
 
1

--------------------------------------------------------------------------------

 

 
 
three most highly compensated executive officers for the current fiscal
year.  “Executive officer” has the same meaning as defined in Rule 3b-7 of the
Securities Exchange Act of 1934.  “Controlled group” has the same meaning as
defined in Section 414(b) and (c) of the Internal Revenue Code, but only taking
into account parent-subsidiary relationships.
 


III.  General Description
 
    Stakeholder payouts will be based on UBI Net Income adjusted annually by the
Compensation Committee, with approval of the Board of Directors.
 
    The Plan protects the interest of shareholders by requiring the attainment
of specified levels of Net Income for UBI, thus aligning the interests of
shareholders and participants in the Plan.
 
    The Plan is evidence of UBI’s commitment to the philosophy that a portion of
the total compensation of its co-workers should be awarded on an incentive basis
which recognizes the contributions of co-workers to the success of UBI.  The
Plan is UBI’s method of providing that incentive compensation on an equitable
basis.
 
IV.  Administration
 
    The Compensation Committee has the responsibility to interpret, administer,
and amend the Plan.  The determination of the Compensation Committee with
respect to the construction, interpretation and administration of the Plan shall
be final and binding on all parties, subject to the provisions of the Claims and
Claims Review Procedure set forth in paragraph IX, below.
 
V.  Plan Participants
 
    Participants in the Plan shall be all full and part-time co-workers of UBI,
UB&T and UB&T-W for all or a portion of any Plan Year.
 
VI.  Determination of Incentive Compensation
 
    Prior to the beginning of each Plan Year (or prior to February 1, 2009, for
the first Plan Year), the Compensation Committee, with approval of the Board of
Directors, shall establish the following standards for the Plan for the
forthcoming Plan Year:
 

 
A.
The UBI Net Income targets.  The UBI Net Income targets for the Plan Year shall
be adjusted annually.
             
B.
 
Attached and incorporated Exhibit A sets forth the percentage of each
Participant’s base compensation which will be paid as incentive compensation in
accordance with the percentage of the applicable target achieved for the Plan
Year.  Exhibit A shall be reviewed and adjusted annually.
           
C.
Compensation is defined as all regular earnings paid.  Overtime, bonuses and
special pays are excluded from eligible earnings, along with any “other” special
payments.
 

 
 
2

--------------------------------------------------------------------------------

 

 
VII.  Payment of Incentive Compensation
 
    After the end of each quarter, the Compensation Committee shall determine
and certify whether the prorata portion of the Net Income target for the quarter
has been met, based on actual Net Income.  A partial payment of incentive
compensation shall be made to the Participants if the prorata portion of the Net
Income target for the quarter has been met, with the payout percentages as
follows:
 

 
•
1st quarter payout
50% of year to date incentive payout
 
•
2nd quarter payout
50% of year to date incentive payment less 1st quarter payout
 
•
3rd quarter payout
50% of year to date incentive payment less 1st and 2nd quarter payouts
 
•
4th quarter payout
100% of incentive payment less 1st, 2nd and 3rd quarter payouts

 
    The payment to Participants other than Management Committee Participants
shall be made within the 60 day period following the end of each quarter.
 
    Payments to Management Committee Participants shall be paid annually and not
quarterly.  The incentive compensation for a Plan Year shall be paid to the
Management Committee Participants within the 60 day period following the end of
the 4th quarter of the applicable Plan Year.
 
    Notwithstanding the preceding, during the period in which any obligation
arising from financial assistance to UBI provided under the Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, (collectively the “Acts”) remains outstanding, the most highly
compensated employee, as defined under the Acts and related regulations, shall
neither accrue nor be paid any incentive payment pursuant to this Plan to the
extent prohibited by the Acts.
 
VIII.  Partial Payments of Incentive Awards
 
Partial payment of incentive awards will be made under the following
circumstances:
 

 
A.
New Participants – if an individual becomes a Participant during the Plan Year,
his or her participation in the Plan for that Plan Year shall be as determined
on a prorata basis in the discretion of the Compensation Committee acting in
accordance with the provisions of paragraph VI above.
             B.  Retirement/Disability – in the event a Participant’s employment
is terminated by retirement or disability, the Participant’s incentive
compensation will be based on a prorata portion of the Plan Year during which
the Participant actually provided his or her personal services.              C.
Death – if a Participant dies during the Plan Year, the Participant’s incentive
compensation will be based on a prorata portion of the Plan Year during which
the Participant actually provided his or her personal services.  Any unpaid
incentive compensation shall be paid to the Participant’s designated
beneficiary, or to his or her estate.            
D.
Termination for Other Causes – in the event a Participant’s employment is
terminated during a Plan Year for any reason other than retirement, disability
or death, the Participant shall forfeit all unpaid incentive compensation.
 

 
 
3

--------------------------------------------------------------------------------

 

IX.  Recovery of Incentive Compensation
 
If the Net Income determined for a Plan Year is later proven to be materially
inaccurate, a Participant who received excess incentive compensation shall
return the excess incentive compensation to UBI, UB&T or UB&T-W, as the case may
be, in the following circumstances:
 

 
A.
The Participant is a Management Committee Participant; or
           
B.
The Participant was either an SEO or one of the 20 “most highly compensated
employees,” as that term is defined under the Emergency Economic Stabilization
Act of 2008, as amended by the American Recovery and Reinvestment Act of 2009,
and any related regulations (“TARP”), and the excess incentive compensation was
paid during the period when any portion of an obligation arising from TARP
financial assistance remained outstanding.
 

 
    Excess incentive compensation is the amount by which the incentive
compensation paid to the Management Committee Participant under this Plan
exceeds the amount that would have been paid based on an accurate determination
of Net Income.
 
X.  Claims and Claims Review Procedure.
 
If any claim for incentive compensation under this Plan is denied in whole or in
part, the Compensation Committee shall as soon as administratively feasible
furnish the claimant with a written notice which:
 

 
A.
Sets forth the reason for the denial; and
           
B.
 Explains the claim review procedure set forth herein.          

 
Failure by the Compensation Committee to respond to a claim within a reasonable
period of time shall be deemed a denial.  Within sixty (60) days after denial of
any claim for incentive compensation under this Plan, the claimant may make a
written request for a review of the denial.
 
Any claimant seeking review is entitled to examine all pertinent documents, and
to submit issues and comments in writing.  The Compensation Committee shall
render a decision on review of a claim not later than ninety (90) days after
receipt of a request for review.  The decision of the Compensation Committee on
review shall be in writing and shall state the reason for the decision.
 
A claimant must first exhaust these administrative procedures before pursuing
any claim for benefits under this Plan in any other venue.
 
XI.  Amendments or Termination
 
    The Compensation Committee may modify, amend or terminate this Plan at any
time, provided that no such modification, amendment or termination shall
adversely affect a Participant’s right to incentive compensation for the then
current Plan Year, except to the extent required by law or to the extent the
Compensation Committee determines that a modification is needed to ensure that
the Plan does not
 
 
4

--------------------------------------------------------------------------------

 
 
encourage SEOs to take unnecessary or excessive risks that threaten the value of
UBI or any of its controlled group members.
 
XII.  Miscellaneous Provisions
 

 
A.
A Participant’s rights and interests under the Plan may not be assigned, pledged
or transferred in any manner.
           
B.
No Participant or other person shall have any claim or right to be granted
incentive compensation under this Plan.  Neither this Plan nor any action taken
hereunder shall be construed as giving any Participant or employee of UBI, UB&T
or UB&T-W any right to be retained as an employee.
           
C.
UBI, UB&T and UB&T-W, as applicable, shall have the right to deduct any taxes
required by law to be withheld from all incentive compensation paid in
accordance with this Plan.
 

 
XIII.  Governing Law
 
    This Plan and all the determinations made and actions taken pursuant hereto
shall be governed by and interpreted under the laws of the state of Michigan,
except as otherwise specifically provided by the terms of the Plan.
 
    IN WITNESS WHEREOF, this Plan has been executed by the undersigned duly
authorized corporate officers by authority duly vested in them by appropriate
action of the applicable Board of Directors, as of this 15th day of September,
2009.
 

 
United Bancorp, Inc.
         
By:
  /s/ Robert K. Chapman    
Robert Chapman, Chairman and Chief Executive
Officer

 

 
United Bank & Trust
         
By:
  /s/ Joseph R. Williams    
Joseph R. Williams, President and Chief
Executive Officer
     
United Bank & Trust- Washtenaw
         
By:
  /s/ Todd C. Clark    
Todd C. Clark, President and Chief Executive
Officer

 
 
 
5

--------------------------------------------------------------------------------

 
